Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 10 January 1786
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


     
      Gentlemen
      Grosvenor square Jany 10 1786
     
     I am honoured with your Letter of the 23d of Decr. and remember very well my giving the Credit for a 1000£— It was to pay for swords medals &c for officers, which Coll. Humphries had orders from Congress & their Financier to have made— I informed you of it at the same time— I only gave the power to Mr. Jefferson to draw for the money as Humphry might want it, in order to multiply the checks— This Credit stands very well—
     You will please to advertise for the payment of the Interest as you propose.
     On the 9th. of this month I accepted a Bill of John Ledyard on me at 60 Day’s sight for twelve Guineas in favour of Mr. Grand dated Paris Decr. 29. 1785—indorsed by Mr. Grand to Louis Tessier. certified by Mr. Jefferson to be drawn by order of John Lamb expressed in a Letter in Mr. Jeffersons possession— on the 18th of this month I drew a Bill on Messrs. C. & R. Puller in favour of Coll. Smith for 150£ sterling to pay for a sword for the Baron De Steuben according to the order of Congress & the Board of War—
     
     I think I have informed you before that I have accepted Bills of Mr. Barclay as far as No. 12.— Late as it is I wish you Gentlemen the Compliments of the season & have the honor to be with much esteem / Your &c
     
      J. A
     
    